Case 2:19-cv-04193-VAP-GJS Document 13 Filed 07/08/19 Page 1 of 1 Page ID #:41




  1    CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
  2    Chris Carson, Esq., SBN 280048
       Russell Handy, Esq., SBN 195058
  3    Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
  4    San Diego, CA 92196-2490
  5    Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
  6    (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
  7    Attorneys for Plaintiff
  8                           UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
 10    RAFAEL ARROYO, JR.,                               Case: 2:19-CV-04193-VAP-GJS
 11             Plaintiff,
 12      v.                                              Plaintiff’s Notice of Voluntary
                                                         Dismissal With Prejudice
 13    ELIE G. MALOUF; and Does 1-10,
 14             Defendants.                              Fed. R. Civ. P. 41(a)(1)(A)(i)
 15
 16
 17           PLEASE TAKE NOTICE that Plaintiff Rafael Arroyo, Jr., hereby
 18   voluntarily dismisses the above captioned action with prejudice pursuant to
 19   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
 20           Defendants Elie G. Malouf has neither answered Plaintiff’s Complaint,
 21   nor filed a motion for summary judgment. Accordingly, this matter may be
 22   dismissed without an Order of the Court.
 23   Dated: June 28, 2091                   CENTER FOR DISABILITY ACCESS
 24
 25                                          By:     /s/ Amanda Lockhart Seabock
 26                                                  Amanda Lockhart Seabock
                                                     Attorneys for Plaintiff
 27
 28


                                                     1

                    Plaintiff’s Notice of Voluntary Dismissal With Prejudice Pursuant to
                                 Federal Rule of Civil Procedure 41(a)(1)(A)(i)
